DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kriz on 4/29/2022.
The application has been amended as follows: 

IN THE CLAIMS

1.	(Currently Amended) An apparatus comprising: 
a power converter operative to produce an output voltage to power a load via current through an inductor during multiple power delivery cycles; and
an estimator operative to: 
i) receive a current sense signal representing a magnitude of the current supplied through the inductor; 
ii) sample the current sense signal over a selected window of time to generate a plurality of samples; and 
iii) for a given power delivery cycle of the multiple power delivery cycles, determine an inductance of the inductor based on the plurality of samples; and 
wherein the given power delivery cycle includes multiple non-overlapping windows of time in which to select the window of time; and 
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the current through the inductor. 

2.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to: 
estimate a magnitude of the current supplied through the inductor to the load based on the determined inductance of the inductor. 

3.	(Currently Amended) The apparatus as in claim 2, wherein the power converter includes a controller operative to control operation of the power converter based on the estimated magnitude of the current. 

4.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to: repeatedly determine the inductance of the inductor based on multiple samples of the current sense signal obtained during each of the multiple power delivery control cycles of the power converter producing the output voltage. 

5.	(Previously Presented) The apparatus as in claim 1, wherein the estimator is further operative to:  
estimate the magnitude of the current supplied to the load based on:
i) the determined inductance of the inductor,
ii) a magnitude of an input voltage of the power converter, the power converter operative to convert the input voltage into the output voltage, and 
iii) a magnitude of the output voltage of the power converter powering the load. 

6.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to:  
via the plurality of samples of the current sense signal, determine the slope of the current sense signal; and  
calculate the inductance based on the slope of the current sense signal in the selected window of time. 

7.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to:
 i) measure a change in a magnitude of the current supplied through the inductor based on the multiple samples of the current sense signal, the multiple samples obtained within the selected window of time; and 
ii) derive the inductance of the inductor based on a duration of the selected window of time and the change in the magnitude of the current sense signal during the selected window of time. 

8.	(Currently Amended) The apparatus as in claim 7, wherein the power converter includes high side switch circuitry and low side switch circuitry activated at different times during each power delivery control cycle to control the magnitude of the current through the inductor; and 
wherein the estimator is further operative to: select the window of time in the given power delivery control cycle to be within a duration of time in which the low side switch circuitry is activated, a magnitude of the current sense signal decreasing over the duration of time in which the low side switch circuitry is activated.  

9.	(Previously Presented) The apparatus as in claim 1, wherein the estimator is further operative to: 
receive the current sense signal from a current monitor, the current monitor producing the current sense signal based on a change in voltage across a sense resistor in the power converter, the change in voltage caused by a flow of the current through the sense resistor. 

10.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to:  
via the current sense signal, determine a change in the magnitude of the current supplied through the inductor during the selected window of time; and 
derive the inductance based at least in part on a duration of the selected window of time divided by the determined change in magnitude of the current supplied through the inductor. 

11.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to:
determine the inductance of the inductor based on the multiple samples obtained during the selected window of time, the selected window of time being a less-than-all portion of the given power delivery control cycle during which the power converter supplies the current through the inductor to the load, the method further comprising: 
subsequent to the given power delivery control cycle, estimate the magnitude of the current supplied to the load over an entire duration of a second power delivery control cycle based on the determined inductance of the inductor for the given power delivery control cycle. 

12.	(Currently Amended) A method comprising: 
via control of a power converter during multiple power delivery cycles, supplying output current through an inductor to produce an output voltage that powers a load; 
receiving a current sense signal representing a magnitude of the output current supplied through the inductor to the load; 
sample the current sense signal over a selected window of time to generate a plurality of samples;
for a given power delivery cycle of the multiple power delivery cycles, determining an inductance value of the inductor based on the plurality of samples of the current sense signal; 
wherein the given power delivery cycle includes multiple non-overlapping windows of time in which to select the window of time; and 
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the output current through the inductor. 

13.	(Original) The method as in claim 12 further comprising: 
estimating a magnitude of the output current supplied through the inductor based on the determined inductance of the inductor. 

14.	(Previously Presented) The method as in claim 13 further comprising: 
controlling operation of the power converter based on the estimated magnitude of the output current. 

15.	(Previously Presented) The method as in claim 12 further comprising: 
repeatedly determining the inductance of the inductor based on multiple samples of the current sense signal obtained during each of multiple power delivery control cycles of controlling the power converter to produce the output voltage. 

16.	(Previously Presented) The method as in claim 12 further comprising: 
estimating the magnitude of the output current supplied to the load based on:
i) the determined inductance of the inductor,
ii) a magnitude of an input voltage of the power converter, the power converter operative to convert the input voltage into the output voltage, and 
iii) a magnitude of the output voltage of the power converter powering the load. 

17.	(Currently Amended) The method as in claim 12 further comprising: 
via the plurality of samples of the current sense signal, determining the slope of the current sense signal; and  
calculating the inductance based on the slope of the current sense signal. 

18.	(Currently Amended) The method as in claim 12, wherein determining the inductance includes: 
 i) measuring a change in a magnitude of the current sense signal during the selected window of time based on the plurality of samples of the current sense signal; and 
 ii) deriving the inductance of the inductor based on a duration of the selected window of time and the change in the magnitude of the current sense signal during the selected window of time. 

19.	(Previously Presented) The method as in claim 18, wherein the power converter includes high side switch circuitry and low side switch circuitry activated at different times during a power delivery control cycle to control the magnitude of the output current through the inductor, the method further comprising: 
selecting the window of time in the power delivery control cycle to be within a duration of time in which the low side switch circuitry is activated, a magnitude of the current sense signal decreasing over the duration of time in which the low side switch circuitry is activated.  

20.	(Original) The method as in claim 12 further comprising: 
receiving the current sense signal from a current monitor, the current monitor producing the current sense signal based on a change in voltage across a sense resistor in the power converter, the change in voltage caused by a flow of the output current through the sense resistor. 

21.	(Currently Amended) The method as in claim 12, wherein determining the inductance includes: 
via the current sense signal, determining a change in the magnitude of the output current during the selected window of time; and 
deriving the inductance based at least in part on a duration of the selected window of time divided by the determined change in magnitude of the output current. 

22.	(Currently Amended) The method as in claim 12, wherein determining the inductance includes: determining the inductance of the inductor based on the plurality of samples obtained during the selected window of time, the selected window of time being a less-than-all portion of a first power delivery control cycle during which the power converter supplies the output current through the inductor to the load, the method further comprising: 
subsequent to the first power delivery control cycle, estimating the magnitude of the output current supplied to the load over an entire duration of a second power delivery control cycle based on the determined inductance of the inductor for the first power delivery control cycle. 

23.	(Currently Amended) Computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to: 
receive a current sense signal representing a magnitude of output current supplied through an inductor of a power converter to a load during multiple power delivery cycles; 
sample the current sense signal over a selected window of time to generate a plurality of samples;
for a given power delivery cycle of the multiple power delivery cycles, determine an inductance value of the inductor based on the plurality of samples of the current sense signal; and 
control operation of the power converter based on the determined inductance; 
wherein the given power delivery cycle includes multiple non-overlapping windows of time in which to select the window of time; and 
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the current through the inductor. 

24.	(Previously Presented) A system comprising:
a circuit substrate; 
the apparatus of claim 1, the apparatus coupled to the circuit substrate.   

25. 	(Original) A method comprising:
receiving a circuit substrate; and
coupling the apparatus of claim 1 to the circuit substrate.  

26.	(Previously Presented) The apparatus as in claim 1, wherein the estimator is further operative to:  
estimate the magnitude of the current supplied by the inductor to the load based on a magnitude of an input voltage of the power converter, the power converter operative to convert the input voltage into the output voltage. 

27.	(Previously Presented) The apparatus as in claim 1, wherein the estimator is further operative to: estimate the magnitude of the current supplied by the inductor to the load based on the determined inductance and a magnitude of the output voltage of the power converter powering the load. 

28.	(Canceled)

29.	(Currently Amended) The apparatus as in claim 1, wherein the plurality of samples include a first sample magnitude of the current sense signal obtained at a first instance of time and a second sample magnitude of the current sense signal obtained at a second instance of time; and 
wherein the estimator is further operative to determine the inductance of the inductor based at least in part on a difference between the first sample magnitude and the second sample magnitude.

30.	(Previously Presented) The apparatus as in claim 1, wherein the magnitude of the current sense signal used to determine the inductance of the inductor varies as a function of time and a magnitude of the current consumed by the load.  

31.	(Currently Amended) The apparatus as in claim 1, wherein the plurality of samples of the current sense signal are obtained during the selected window of time during which a magnitude of the current sense signal monotonically changes for an entire duration of the selected window of time. 

32.	(Canceled)

33.	(Canceled) 

34.	(Currently Amended) The apparatus as in claim 1, wherein selection of the window of time depends on a state of switches controlling a magnitude of the current through the inductor.  

35.	(Currently Amended) The apparatus as in claim 1, wherein the estimator is further operative to:  
via the plurality of samples, determine the inductance of the inductor for a first power delivery control cycle of producing the output voltage and the current; and 
based on the determined inductance, calculate the magnitude of the current supplied by the inductor to the load for a second power delivery control cycle following the first power delivery control cycle.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the current through the inductor. 
Claims 2-11, 24-27, 29-31 and 34-35 are considered allowable based at least upon their dependence upon claim 1.
For claim 12, the prior art fails to teach:
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the output current through the inductor. 
Claims 13-22 are considered allowable based at least upon their dependence upon claim 12.
For claim 23, the prior art fails to teach:
wherein the selected window of time is chosen from the multiple, non-overlapping windows of time by determining, based upon variations in a magnitude of a slope of the current sense signal, which of the multiple non-overlapping windows of time includes samples of the current sense signal that most accurately track an actual magnitude of the current through the inductor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Latham, II et al (US 8,829,879).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849